Smith, J.
(concurring) — I agree with the majority that "the constitutionality of the statute [RCW 71.09, the sexually violent predator’s act] as applied to the facts of [Petitioner McClatchey’s] case cannot be determined” "unless and until he is found to be a sexually violent predator and committed under the provisions of RCW 71.09.” Majority at 5. I agree that we should affirm the Court of Appeals, which denied Petitioner McClatchey’s motion for discretionary review. I also agree with the statement of the majority that "because [Petitioner McClatchey] has not yet been tried on the commitment petition . . . his challenge [is] premature.” Majority at 2.
*6Petitioner McClatchey, a 70-year-old man with a long history of sexually predatory acts involving children, has by numerous waivers of speedy trial calculatedly prevented the State from proceeding with his commitment trial mandated "within forty-five days” of the petition for probable cause for his confinement as a sexually violent predator under RCW 71.09. The consequence is he has been confined without a hearing since July 24, 1992—a period of almost five years. After oral argument before this Court we directed a special hearing by the trial court to determine whether Petitioner McClatchey personally wished for continued delay of his commitment trial. At the special hearing in the Pierce County Superior Court on March 13, 1997 before the Honorable Brian Tollefson, the following exchange occurred between the court and Petitioner in open court in the presence of his counsel and counsel for the State:
THE COURT : ... [T]he order of probable cause was filed on the 24th of July of 1992. Within 45 days of that date you were entitled to have a hearing and a trial on whether or not you could be confined under the provisions of RCW 71.09.040. Do you understand that Mr. McClatchey?
MR. McCLATCHEY : Yes.
THE COURT : Today is the 13th of March, 1997, so way more than 45 days have gone by. Do you still wish to waive your right to a speedy trial and hearing in this case?
MR. McCLATCHEY : Yes, I do. Until the Supreme Court makes its decision, I would. I would like to hold it off until after the Supreme Court makes its final judgment from Washington, D. C. I don’t know when it will be.
THE COURT : I’m looking at a waiver of time for *7trial and there’s a signature here above a signature line and below the signature line it says Phillip Mc-Clatchey. Is that your signature above that signature line?
mr. McClatchey : I can’t see it without my—my eyes are bad. Yes.
THE COURT : Okay. Did you read over that paper that you signed?
mr. McClatchey : Yes, I read it over.
THE COURT : Let me read it to you. It says, "I, Phillip F. McClatchey, respondent in the above-captioned cause, acknowledge that I have been fully advised by my attorney and the Court of my right to be tried within 45 days of the date that this Court found probable cause, pursuant to RCW 71.09.030. I have knowingly, intelligently and voluntarily waived that right to date, and now hereby further request and consent to the extension of the trial date in this matter until after the issuance of the Washington State Supreme Court’s ruling in my appeal in cause number 63757-1. Dated this 13th day of March, 1997. Signed Phillip McClatchey.” Do you agree with that entire statement?
MR. McCLATCHEY : Yes, I do.
THE COURT : All right, I find that he voluntarily, knowingly and intelligently waives his right to a speedy trial in this case.
The constitutionality of a statute may not be challenged unless the person bringing the case is adversely affected by a particular feature of the statute claimed to be in *8violation of the constitution.2 To have standing a person "must claim infringement [by the statute] of an interest particular and personal to [the claimant], as distinguished from a cause of dissatisfaction with the general framework of the statute.”3
In addressing the standing issue, Respondent State of Washington argues that Petitioner does not have standing to raise the issue of treatment until he has actually been committed as a sexually violent predator under RCW 71.09. Respondent cites Lujan v. Defenders of Wildlife,4 5in which the United States Supreme Court outlined three elements required as a minimum for constitutional standing:
First, the plaintiff must have suffered an "injury in fact”—an invasion of a legally protected interest which is (a) concrete and particularized, and (b) "actual or imminent, not 'conjectural’ or 'hypothetical.’ ” Second, there must be a causal connection between the injury and the conduct complained of—the injury has to be "fairly . . . tracefable] to the challenged action of the defendant, and not . . . th[e] result [of] the independent action of some third party not before the court.” Third, it must be "likely,” as opposed to merely "speculative,” that the injury will be "redressed by a favorable decision. ”[5]
The sexually violent predators statute, RCW 71.09, at issue in this case articulates the rights and responsibilities of the parties at each step of the process. Under the statute a person who has not been committed has the right, within 72 hours after being taken into custody, to notice and an opportunity to appear in person at a probable cause hearing to determine whether probable cause *9exists to hold the person as a sexually violent predator pending a commitment trial.6 At the probable cause hearing the person has a right to be represented by counsel, to present favorable evidence, to cross-examine opposing witnesses, and to view and copy all petitions and reports in the court’s files.7 It is not clear from the record in this case whether Petitioner McClatchey physically appeared in court for his probable cause hearing, although his counsel during oral argument stated to the Court that Petitioner never appeared in court even after the State filed the petition for probable cause against him on July 24, 1992.
After a probable cause hearing, if the court determines that probable cause exists to hold a person as a sexually violent predator, then the person has a right to a commitment trial under RCW 71.09.050. RCW 71.09.050(1) provides that, within forty-five days after completion of the probable cause hearing, "the court shall conduct a trial to determine whether the person is a sexually violent predator. ” However, "[t]he trial may be continued upon the request of either party and a showing of good cause . . . .”8 At the commitment trial the person has a right to be represented by counsel "and if the person is indigent, the court shall appoint counsel to assist” the accused.9 The accused also has a right to retain independent experts or professionals to perform examinations10 and a right to demand trial before a 12-person jury.11 While the statute provides additional rights after a person is committed, it *10does not provide any specific rights to persons who have been detained, but have not been committed.12
Notwithstanding that Petitioner McClatchey has been held for nearly five years following the probable cause petition filed by the State on July 24, 1992 without a commitment trial mandated within 45 days by RCW 71.09, he still does not meet the standing requirements established by Rowe or Lujan to challenge conditions or treatment at the Special Commitment Center (SCC). The statute provides a right to treatment only to persons who have been committed. Thus Petitioner McClatchey does not have standing to challenge the conditions of confinement and treatment at the SCC until he has been committed following a trial under RCW 71.09.050(1) and been subjected to whatever treatment may then be afforded him. He has not suffered infringement of an interest particular and personal to himself because he is not at this stage entitled to any treatment under the statute.13 Nor does Petitioner meet the Lujan standing requirement of an "invasion of a legally protected interest.”14 Although Petitioner has been in custody at the SCC awaiting a commitment trial at least since July 14, 1992, the statute does not require the SCC to provide treatment for him until he has actually had a commitment trial and has been committed. Neither of these events has occurred. Petititioner McClatchey himself has delayed the process. He cannot in the abstract object to the quality of treatment until he has been subjected to it. He cannot be subjected to it until he is willing to proceed to a commitment trial with the probable result of commitment.
*11Dohliver and Talmadge, JJ., concur with Smith, J.

State v. Rowe, 60 Wn.2d 797, 799, 376 P.2d 446 (1962) (citing State v. Lindquist, 60 Wn.2d 397, 401, 374 P.2d 246 (1962)).



Id.



 504 U.S. 555, 112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992).


 504 U.S. 555, 560-61, 112 S. Ct. 2130, 2136, 119 L. Ed. 2d 351, 364 (1992) (citations omitted) (emphasis added).


See RCW 71.09.040(2).


RCW 71.09.040(3).


RCW 71.09.050(1) (emphasis added).



Id.



RCW 71.09.050(2).


RCW 71.09.050(3).


The statute does provide committed persons with additional rights. See RCW 71.09.070 Annual examination of persons committed under chapter; RCW 71.09.080 Rights of persons committed under this chapter; RCW 71.09.090 Petition for conditional release to less restrictive alternative or unconditional discharge—Procedures. Petitioner’s counsel in argument before this Court stated Petitioner has not appeared in person before a court for any of the proceedings which followed filing of the probable cause petition by the State.


See Rowe, 60 Wn.2d at 799.


Lujan, 504 U.S. at 560.